      Case 3:19-cv-00160 Document 6 Filed on 05/07/19 in TXSD Page 1 of 1
                                                                                                           United States District Court
                                                                                                             Southern District of Texas

                                                                                                                     ENTERED
                                                                                                   ·
                                                                                                                 May 10, 2019
                                                                                                              Ynitelf States Cowu
                                                                                                           Jouthem
                                                                                                              DavidDistrict of Texas
                                                                                                                    J. Bradley,   Clerk
      UNITED STATES DISTRICT COURT                                          SOUTHERN DISTRICT OF TE~Jtfsl
                                                                                                                 MA¥ tJ ~ 2019
                                      '
                          · Motion and Order for Admission Pro Hae Vice                            DavldJ.Brad.ley,crerrcoreourt

              Division·      jaa1veston                         I      Case Number    I'J.'J qc,1 It a
                                                 Federal Trade Commission
                                                                                                             .   ,




                                                              versus

          I                                   . ffiackPack of Texas, LLC, and
                                                      Douglas Monahan·


                   Lawyer's Name                   Patrick Roy
                        Firm                       Federal Trade Commission .
                        Street                     600 Pennsylvania Ave NW, Mail Stop CC-10232
                   City & Zip Code                 Washington, DC 20580 ·
                · Telephone & Email                (202) 326-3477; proy@ftc.gov
              Licensed: State & Number             D.C. Bar# 1023521
               Federal Bar & Number


       Name of party applicant seeks to                                Federal Trade Commission
       appear for:


       Has applicant been sanctioned by any bar association or court? Yes _ __                         __
                                                                                                  No __✓

       On a separate sheet for each sanction, please supply the full particulars.


_I
/ .
       Dated:        5/6/2019      -, s;gned:-                             /s/ Patrick Roy



      . The state bar reports that the applicant's status is:

       Dated:~     /4 /9                  Clerk's signature



      .________o_r_d_e_r_-._ ____.,                           This lawyer is admitted pro hac vice.
                                                                            .                          '




                                                                ~ ' .C'            .•
                                                               'U   tates 7strtctug
                                                                mte ~     D~
